                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

,TIMOfHY D.O~ELL AND~RSON,                               "..   CIV,JL•ACTI&N
       -              Petitioner,

              v.

COMMONWEALTH OF PA, PA STATE
ATTORNEY GENERAL AND DISTRICT
                                                               NO. 17-3014               FILED
ATTORNEY OF LANCASTER COUNTY,                                                            JCT   2 6 2018
                      Respondents.                                                     KATE BARKMAN, CW
                                                                                   BY.            Dep. Cklt
                                            ORDER

       AND NOW, this 25th day of October, 2018, upon careful and independent consideration

of the petition for writ of habeas corpus, after review of the Report and Recommendation of

United States Magistrate Judge Elizabeth T. Hey, and the Petitioner not having filed any

objections to the Report and Recommendation within the time allowed by Local Rule 72.1 IV

(b), IT IS ORDERED THAT:

       1.     The Report and Recommendation is APPROVED AND ADOPTED;

       2.     The petition for writ of habeas corpus is DENIED;

       3.      Petitioner's petitions for review and clarification (Doc. 14), and for a writ of

               mandamus (Doc. 15) are DENIED AS MOOT;

       4.      There is no basis for the issuance of a certificate of appealability.




                                                      WENDY BEETLESTOSE, J.



   ENT'O OCT 2 6 2018
